
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1


EMPLOYMENT AGREEMENT


    This Employment Agreement ("Agreement") is entered into on May 8, 2001 by
and between Richard M. Rodstein, an individual (the "Executive"), and K2 Inc., a
Delaware corporation (the "Company").


W I T N E S S E T H


    WHEREAS, the Executive is currently the President and Chief Executive
Officer of the Company, and has been serving in such position without an
employment agreement; and

    WHEREAS, the Company and the Executive mutually desire that an employment
agreement be entered into setting forth their mutual rights and obligations in
respect of the Executive's employment;

    NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties do hereby agree as follows:


A G R E E M E N T


1.  EMPLOYMENT BY THE COMPANY AND TERM.

    (a) POSITION AND REPORTING. Subject to the terms set forth herein, the
Company agrees to employ the Executive as President and Chief Executive Officer
and the Executive hereby accepts such employment. During the term of the
Executive's employment, the Executive will report solely and directly to the
Board of Directors of the Company (the "Board"). During the term of the
Executive's employment, the Company will nominate and recommend the Executive
for re-election as a director at each annual meeting of stockholders coinciding
with the expiration of his term as a director.

    (b) FULL TIME AND BEST EFFORTS. During the term of his employment with the
Company, the Executive will devote substantially all of his business time and
use his best efforts to advance the business and welfare of the Company, except
for sick leave, vacations and approved leaves of absence. During the term of the
Executive's employment, he will not engage in any other employment or business
activities that would be directly harmful or detrimental to, or that may compete
with, the business and affairs of the Company, or that would interfere with his
duties hereunder. However, the foregoing will not prevent the Executive from
devoting a reasonable amount of time to personal investment, civic and
charitable activities.

    (c) DUTIES. The Executive will perform such duties as are customarily
associated with his position in a corporation of the size and nature of the
Company, consistent with the Bylaws of the Company and as reasonably required by
the Board.

    (d) COMPANY POLICIES. The employment relationship between the parties will
be governed by the general employment policies and practices of the Company,
including but not limited to those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company's general employment
policies or practices, this Agreement will control.

    (e) TERM. The term of this Agreement will begin as of May 8, 2001 and end on
May 7, 2004 (such three-year period, the "Employment Term"), unless extended and
subject to the provisions for termination set forth herein. This Agreement shall
automatically be extended for a period of one year following the Employment Term
or any extension thereof unless the Company shall have notified the Executive,
in writing, of its election not to extend this Agreement not less than 120 nor
more than 150 days prior to the expiration of this Agreement.

--------------------------------------------------------------------------------

2.  COMPENSATION AND BENEFITS.

    (a) SALARY. The Executive will receive for services to be rendered hereunder
a base salary at the annual rate of $400,000 payable at least as frequently as
monthly and subject to payroll deductions as may be necessary or customary in
respect of the Company's salaried employees (the "Base Salary"). The Base Salary
will be subject to review at least annually and to increase at such times and in
such amounts as the Board may approve.

    (b) PARTICIPATION IN BENEFIT PLANS. During the term of the Executive's
employment, the Executive will be entitled to participate in any insurance,
hospitalization, medical, dental, health, accident, disability or similar plan
or program of the Company now existing or established hereafter to the extent
that he is eligible under the general provisions thereof. The Company may, in
its sole discretion and from time to time, amend, eliminate or establish
additional benefit programs as it deems appropriate. The Executive will also
participate in all fringe benefits offered by the Company to any of its senior
executives.

3.  INCENTIVE, BONUS AND OPTION PLANS.

    During the Executive's employment, the Executive will be entitled to
participate, on terms and conditions that are appropriate to his position and
responsibilities at the Company and are no less favorable than those applying to
other senior executives of the Company, in any incentive, bonus, deferred
compensation, retirement, stock option and other compensation plans of the
Company currently or hereafter made available by the Company to senior
executives of the Company.

4.  PERQUISITES, VACATIONS AND REIMBURSEMENT OF EXPENSES.

    During the term of the Executive's employment:

    (a) The Company will furnish the Executive with, and the Executive will be
allowed full use of, office facilities, automobiles, secretarial and clerical
assistance and other Company property and services commensurate with his
position and of at least comparable quality, nature and extent to those made
available to other senior executives of the Company from time to time;

    (b) The Executive will be allowed vacations and leaves of absence with pay
on a basis no less favorable than that applying to other senior executives of
the Company;

    (c) The Company will reimburse the Executive for all monies which he has
expended for purposes of the Company's business, such reimbursement to be
effected in accordance with Company reimbursement policies and procedures from
time to time in effect.

5.  TERMINATION OF EMPLOYMENT.

    (a) DEFINITIONS. The following definitions will apply to Sections 5 and 6 as
applicable:

    (i)  CAUSE. The term "Cause" means: (A) conviction of a felony involving
moral turpitude, or (B) willful gross neglect or willful gross misconduct in
carrying out Executive's duties under this Agreement, resulting in material
economic harm to the Company, unless Executive believed in good faith that such
conduct was in, or not contrary to, the best interests of the Company.

    (ii) DISABILITY. The term "Disability" means the inability of the Executive
due to illness (mental or physical), accident, or otherwise, to perform his
duties for any period of 180 consecutive days, as determined by an independent
physician selected by the Company and reasonably acceptable to the Executive or
his legal representative. Any return to work from a period of disability must be
authorized by the Executive's physician.

2

--------------------------------------------------------------------------------

    (iii) GOOD REASON. The term "Good Reason" means: (A) a material breach of
this Agreement by the Company; (B) without the Executive's prior written
consent, assignment to the Executive of duties materially inconsistent in any
respect with his position or any other action by the Company that results in a
material diminution in the Executive's position, authority, duties or
responsibilities, it being expressly understood that a change in the Executive's
reporting responsibility so that he does not report directly and solely to the
Board will constitute "Good Reason"; (C) any transaction in which the Company
becomes a subsidiary of another corporation or which is described in
clause (iii) or (iv) of the definition of "Change in Control" in Section 6(a)
below; (D) reduction, without the Executive's prior written consent, of the
Executive's Base Salary, or his bonus or other cash incentive compensation
opportunity, for any reason other than in connection with the termination of his
employment or in connection with, and proportionate to, a Company-wide pay
reduction; (E) any material reduction of fringe benefits provided to the
Executive for any reason other than in connection with the termination of the
Executive's employment or in connection with any change to the Company's benefit
programs applicable to all Company employees generally made in the normal course
of business; (F) assignment of the Executive, without his prior written consent,
to a Company office located more than 20 miles from the Executive's current
office location; (G) election by the Company not to extend the term of this
Agreement in accordance with Section 1(e) hereof; or (H) the Company's failure
to obtain an agreement from any successor or assign of the Company to assume and
to agree to perform this Agreement. A change in the formula, methodology or
factors considered in determining incentive cash incentive compensation shall
not by itself constitute a reduction of the Executive's incentive compensation
opportunity for purposes of clause (D) above.

    (iv) NOTICE OF TERMINATION. The term "Notice of Termination" means a notice
which indicates the specific termination provision in this Agreement relied upon
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.
Any purported termination of employment by the Company or by the Executive must
be communicated by written Notice of Termination to the other party hereto in
accordance with Section 11(a) hereof. With respect to any termination of
employment by the Executive for Good Reason, the Executive will have 120 days
following the occurrence of any event described in Section 5(a)(iii) to provide
the Company with Notice of Termination, and may not do so thereafter.

    (v) SEVERANCE TERM. The term "Severance Term" means the remaining period of
the Employment Term as of a Termination Date or two full years, whichever is
longer.

    (vi) TERMINATION DATE. The term "Termination Date" means: (i) if the
Executive terminates his employment for Good Reason, the date that is 60 days
after Notice of Termination is given and (ii) if the Executive's employment is
terminated by the Company other than for Cause, death or Disability, the date
that is 30 days after Notice of Termination is given.

    (b) TERMINATION BY THE COMPANY FOR CAUSE. The Board may terminate the
Executive's employment with the Company at any time for Cause, immediately upon
notice to the Executive of the circumstances leading to such termination for
Cause. In the event that the Executive's employment is terminated for Cause, the
Executive will receive payment for all accrued salary and vacation time through
the Termination Date, which in this event will be the date upon which Notice of
Termination is given. The Company will have no further obligation to pay
severance of any kind whether under this Agreement or otherwise nor to make any
payment in lieu of notice.

    (c) TERMINATION BY THE EXECUTIVE FOR GOOD REASON. The Executive will have
the right, at his election, to terminate his employment with the Company by
written notice to the Company to that effect for a period of 120 days following
any occurrence constituting Good Reason; PROVIDED, HOWEVER, that termination for
Good Reason will not be effective until the Executive

3

--------------------------------------------------------------------------------

gives written notice specifying the occurrence constituting Good Reason and,
PROVIDED that if such occurrence is curable, the Company fails to correct it
within 10 days after the receipt of the applicable notice.

    (d) TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR GOOD
REASON. In the event that the Executive's employment is terminated by the
Company (other than pursuant to Section 5(b)) or such employment is terminated
by the Executive for Good Reason (and in either such case the Executive is not
entitled to benefits pursuant to Section 6(b)), the Company agrees to pay or
provide to the Executive as termination compensation the following:

    (i)  A single lump sum payment, payable in cash within five days of the
Termination Date, equal to the sum of:

    (A) the accrued portion of any Base Salary and vacation through the
Termination Date; plus

    (B) an amount representing bonus and all other cash incentive compensation
for such period determined by multiplying:

    (I) the average of such bonus and other cash incentive compensation accrued
for each of the three preceding full years, by

    (II) the fraction of the year of termination elapsed prior to the
Termination Date; plus

    (C) the present value of:

    (I) the Executive's Base Salary in effect upon the Termination Date for the
Severance Term, plus

    (II) incentive compensation for the Severance Term, based upon the
Executive's average bonus and all other cash incentive compensation accrued for
each of the three preceding full years,

less standard withholdings for tax and social security purposes. For the purpose
of determining present value, future payments will be discounted at an interest
rate equal to the short-term borrowing rate of the Company.

    (ii) All stock options, restricted stock or other equity awards then held by
Employee will automatically be deemed amended, without further action on the
part of the Company or the Executive, so that (A) all options will be fully
vested and not subject to forfeiture or expiration by reason of the Executive's
termination, and will be subject to exercise in full for one year from the
Termination Date; and (B) all restricted stock or other equity awards will be
fully vested and all restrictions thereon will lapse.

    (iii) Continuation of benefits as follows:

    (A) All benefits provided under Section 2(b) will continue for the remaining
period of the Severance Term. Notwithstanding the foregoing, to the extent any
such benefit cannot be provided through the applicable plan of the Company, the
Company will provide such benefit outside of the plan or will provide a cash
lump sum payment equal to the value of such additional benefit.

    (B) The Company shall meet its obligation under (A) above, in connection
with its group medical/dental plan for the period ending on the earlier to occur
of: (i) the end of the Severance Term or (ii) the date the Executive ceases to
be eligible for continuation coverage under the Company's group medical/dental
plan pursuant to the provisions of COBRA, by

4

--------------------------------------------------------------------------------

providing the continuation of such coverage at Company expense, contingent upon
the Executive's timely election of such coverage under COBRA.

    (C) To the extent required to avoid adverse tax consequences under
Section 105(h) of the Internal Revenue Code of 1986 (the "Code"), the Company's
payments under this Section 5(d)(iii) will be recognized by the Executive in his
taxable income and the Executive will receive, in addition, a "gross-up" payment
covering the tax liability attributable to such recognized income consistent
with principles of paragraph 6(c)(v), below.

    (iv) Additional credited service for retirement benefits under all
retirement plans, including supplemental retirement plans (if any), equivalent
to the Severance Term.

    (e) TERMINATION BY REASON OF DEATH OR DISABILITY. This Agreement will
terminate upon the death of the Executive; and the Executive's employment
hereunder may be terminated by the Executive or the Company, at either of their
election, upon the Executive's Disability. In the event the Executive's
employment is terminated as the result of death or Disability, except as set
forth in the following sentence, the Executive, or his estate or legal
representative, will be entitled to receive the accrued portion of any Base
Salary and vacation through the Termination Date, plus any unreimbursed business
expenses, plus for the remainder of the Employment Term: (i) periodically not
less frequently than monthly in accordance with the Company's normal payroll
practice, payments at the rate of his then Base Salary; and (ii) at the normal
and customary time for payment of bonuses and all other cash incentive
compensation, amounts equal to the average of such payments accrued for each of
the three full preceding years; in each case subject to any applicable
withholdings for tax and social security purposes. The payments provided in this
Section 5(e) will be reduced by the amount of any payments made to the Executive
pursuant to any disability or life insurance policy provided by the Company for
this purpose, which insurance policy is in addition to any other insurance
benefits provided to the Executive as a benefit hereunder.

6.  BENEFITS UPON CHANGE OF CONTROL.

    (a) DEFINITIONS. In addition to the definitions provided in Section 5, the
following definition will apply to this Section 6:

    CHANGE IN CONTROL. The term "Change in Control" means the occurrence of any
of the following events after the date of this Agreement: (i) the acquisition by
any individual, entity or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(a "Person"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors ("Voting Securities"); PROVIDED, HOWEVER,
that the following acquisitions will not constitute a Change in Control: (A) any
acquisition by the Company, (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (C) any acquisition by the Executive (or a group
including the Executive); (ii) a change in the composition of a majority of the
Board within a three-year period, which change has not been approved by a
majority of the persons then surviving as Directors who also comprised the Board
immediately prior to the commencement of such period; or (iii) the consummation
of any reorganization, merger or consolidation other than a reorganization,
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 60% of the combined voting power of the Voting
Securities of the Company or such surviving entity outstanding immediately after
such reorganization, merger or consolidation; or (iv) the consummation of a plan
of complete liquidation of the Company or of an agreement for the sale

5

--------------------------------------------------------------------------------

or disposition by the Company (in one transaction or a series of transactions)
of all or substantially all of the Company's assets.

    (b) ELIGIBILITY FOR BENEFITS. The Company agrees to pay to the Executive the
benefits specified in Section 6(c) hereof if (i) there is a Change in Control
during the term of this Agreement and (ii) within the period commencing on the
date of the Change in Control, or (if earlier) the date of any agreement by the
Company to enter into the transaction resulting in such Change in Control, and
ending two years after the Change in Control (A) the Company terminates the
employment of the Executive for any reason other than Cause, death or Disability
or (B) the Executive voluntarily terminates employment with the Company for Good
Reason. A Change of Control will be deemed to have occurred during the term of
this Agreement, for purposes of this paragraph 6(b), if an agreement is entered
into during the term of this Agreement for a transaction resulting in a Change
of Control, notwithstanding that the Change of Control transaction is not
completed until after the term of this Agreement.

    (c) BENEFITS UPON TERMINATION OF EMPLOYMENT. If the Executive is entitled to
benefits pursuant to Section 6(b) hereof, in lieu of any payments and benefits
provided in Section 5 the Company agrees to pay or provide to the Executive as
termination compensation the following:

    (i)  A single lump sum payment, payable in cash within five days of the
Termination Date, equal to the sum of:

    (A) the accrued portion of any Base Salary and vacation through the
Termination Date; plus

    (B) an amount representing bonus and all other cash incentive compensation
for such period determined by multiplying:

    (I) the average of such bonus and other cash incentive compensation accrued
for each of the three preceding full years, by

    (II) the fraction of the year of termination elapsed prior to the
Termination Date; plus

    (C) 299% of the sum of:

    (I) the Executive's Base Salary in effect upon the Termination Date plus

    (II) the Executive's average bonus and all other cash incentive compensation
accrued for each of the three preceding full years.

    (ii) All stock options, restricted stock or other equity awards then held by
Employee will automatically be deemed amended, without further action on the
part of the Company or the Executive, so that (A) all options will be fully
vested and not subject to forfeiture or expiration by reason of the Executive's
termination, and will be subject to exercise in full for the remainder of their
stated term; and (B) all restricted stock or other equity awards will be fully
vested and all restrictions thereon will lapse.

    (iii) Continuation of benefits as follows:

    (A) All benefits provided under Section 2(b) will continue for the remaining
period of the Severance Term. Notwithstanding the foregoing, to the extent any
such benefit cannot be provided through the applicable plan of the Company, the
Company will provide such benefit outside of the plan or will provide a cash
lump sum payment equal to the value of such additional benefit.

    (B) The Company shall meet its obligation under (A) above, in connection
with its group medical/dental plan for the period ending on the earlier to occur
of: (i) the end of the

6

--------------------------------------------------------------------------------

Severance Term or (ii) the date the Executive ceases to be eligible for
continuation coverage under the Company's group medical/dental plan pursuant to
the provisions of COBRA, by providing the continuation of such coverage at
Company expense, contingent upon the Executive's timely election of such
coverage under COBRA.

    (C) To the extent required to avoid adverse tax consequences under
Section 105(h) of the Internal Revenue Code of 1986 (the "Code"), the Company's
payments under this Section 6(c)(iii) will be recognized by the Executive in his
taxable income and the Executive will receive, in addition, a "gross-up" payment
covering the tax liability attributable to such recognized income consistent
with principles of paragraph 6(c)(v), below.

    (iv) Additional credited service for retirement benefits under all
retirement plans, including supplemental retirement plans (if any), equivalent
to the remaining period of the Employment Term.

    (v) In the event that any amount or benefit that may be paid or otherwise
provided to the Executive by the Company or any affiliated company, whether
pursuant to this Agreement or otherwise (collectively, "Covered Payments"), is
or may become subject to the tax imposed under Code Section 4999 ("Excise Tax"),
the Company will pay to the Executive a "Reimbursement Amount" equal to the
total of: (A) any Excise Tax on the Covered Payments, plus (B) any Federal,
state, and local income taxes, employment and excise taxes (including the Excise
Tax) on the Reimbursement Amount (but without reduction for any Federal, state,
or local income or employment taxes on such Covered Payments), plus (C) the
product of any deductions disallowed for Federal, state or local income tax
purposes because of the inclusion of the Reimbursement Amount in the Executive's
adjusted gross income multiplied by the highest applicable marginal rate of
Federal, state, and local income taxation, respectively, for the calendar year
in which the Reimbursement Amount is to be paid. For purposes of this
Section 6(c)(v), the Executive will be deemed to pay (Y) Federal income taxes at
the highest applicable marginal rate of Federal income taxation for the calendar
year in which the Reimbursement Amount is to be paid and (Z) any applicable
state and local income taxes at the highest applicable marginal rate of taxation
for the calendar year in which such Reimbursement Amount is to be paid, net of
the maximum reduction in Federal income taxes which could be obtained from the
deduction of such state or local taxes if paid in such year (determined without
regard to limitations on deductions based upon the amount of the Executive's
adjusted gross income).

    (d) CHANGES TO BENEFITS. In the event the Board desires to approve a merger
to be accounted for as a "pooling of interests," the Executive will, in good
faith, negotiate with the Company concerning such changes in the foregoing
payments and benefits (if any) as may be necessary in order to achieve such
accounting treatment. The parties acknowledge that the Executive's obligation to
negotiate in good faith hereunder will not require him to accept a material
reduction in the net after tax benefits provided to him hereunder or in any
alternative agreement or arrangement.

7.  NO OBLIGATION TO MITIGATE DAMAGES.

    In the event of a termination of the Executive's employment for any reason,
the Executive will not be required to seek other employment or to mitigate any
of the Company's obligations under this Agreement, and no amount payable
hereunder will be reduced (a) by any claim the Company may assert against the
Executive or (b) by any compensation or benefits earned by the Executive as a
result of employment by another employer, self-employment or from any other
source after such termination of employment with the Company; PROVIDED, HOWEVER,
that the benefits provided pursuant to Sections 5(d)(iii) and 6(c)(iii)(A) will
terminate at such time as the Executive becomes eligible for comparable benefits
as the result of employment by another Person.

7

--------------------------------------------------------------------------------

8.  PROPRIETARY INFORMATION OBLIGATIONS.

    During the Executive's employment pursuant to this Agreement, the Executive
will have access to and become acquainted with confidential and proprietary
information of the Company and its subsidiaries, including, but not limited to,
information or plans regarding customer relationships, personnel, or sales,
marketing, and financial operations and methods; trade secrets; formulas;
devices; secret inventions; processes; and other compilations of information,
records, and specifications (collectively, "Proprietary Information"). The
Executive will not disclose any such Proprietary Information directly or
indirectly, or use it in any way, either during the Executive's employment
pursuant to this Agreement or at any time thereafter, except as required in the
course of his employment for the Company or as authorized in writing by the
Company. All files, records, documents, computer-recorded information, drawings,
specifications, equipment and similar items relating to the business of the
Company or its subsidiaries, whether prepared by the Executive or otherwise
coming into his possession, will remain the exclusive property of the Company or
its subsidiaries, as the case may be, and may not be removed from the premises
of the Company under any circumstances whatsoever without the prior written
consent of the Company, except when (and only for the period) necessary to carry
out the Executive's duties hereunder, and if removed must be immediately
returned to the Company upon any termination of his employment; PROVIDED,
HOWEVER, that the Executive may retain copies of documents reasonably related to
his interest as a shareholder and any documents that were personally owned,
which copies and the information contained therein the Executive agrees not to
use for any business purpose. Notwithstanding the foregoing, Proprietary
Information will not include (a) information which is or becomes generally
public knowledge or public except through disclosure by the Executive in
violation of this Agreement and (b) information that may be required to be
disclosed by applicable law.

9.  NON-INTERFERENCE.

    While employed by the Company and for a period of one year after termination
of this Agreement, the Executive agrees not to interfere with the business of
the Company or any subsidiary of the Company by directly or indirectly
soliciting, attempting to solicit, or otherwise inducing, any employee of the
Company or any subsidiary of the Company to terminate his or her employment in
order to become an employee, consultant or independent contractor to or for any
other employer.

10. NON-COMPETITION.

    The Executive agrees that, during the Employment Term, he will not, without
the prior consent of the Company, directly or indirectly, have an interest in,
be employed by, or be connected with, as an employee, consultant, officer,
director, partner, stockholder or joint venturer, in any person or entity
owning, managing, controlling, operating or otherwise participating or assisting
in any business which is in competition with the business of the Company, in any
location, unless the Executive's employment is terminated by the Company without
Cause or by the Executive for Good Reason; PROVIDED, HOWEVER, that the foregoing
will not prevent the Executive from being a stockholder of less than 1% of the
issued and outstanding securities of any class of a corporation listed on a
national securities exchange or designated as national market system securities
on an interdealer quotation system by the National Association of Securities
Dealers, Inc.

8

--------------------------------------------------------------------------------

11. MISCELLANEOUS.

    (a) NOTICES. Any notices provided hereunder must be in writing and will be
deemed effective upon the earlier of two days following personal delivery
(including personal delivery by telecopy or telex), or the fourth day after
mailing by first class mail to the recipient at the address indicated below:

To the Company:

K2 Inc.
4900 South Eastern Avenue
Los Angeles, CA 90040
Attn: Secretary
Telecopier No: (213) 724-0667

With a copy to:

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071-3197
Attention: Andrew E. Bogen, Esq.
Telecopier: (213) 229-7520


To the Executive:

RICHARD RODSTEIN
K2 Inc.
4900 South Eastern Avenue
Los Angeles, CA 90040

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

    (b) SEVERABILITY. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction will, as to that jurisdiction and
subject to this Section be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant will be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.

    (c) ENTIRE AGREEMENT. This document constitutes the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral.

    (d) COUNTERPARTS. This Agreement may be executed on separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.

    (e) SUCCESSORS AND ASSIGNS. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Executive and the Company, and their
respective successors and assigns, except that the Executive may not assign any
of his duties hereunder and he may not assign any of his rights hereunder
without the prior written consent of the Company.

    (f)  AMENDMENTS. No amendments or other modifications to this Agreement may
be made except by a writing signed by both parties. No amendment or waiver of
this Agreement requires the

9

--------------------------------------------------------------------------------

consent of any individual, partnership, corporation or other entity not a party
to this Agreement. Nothing in this Agreement, express or implied, is intended to
confer upon any third person any rights or remedies under or by reason of this
Agreement.

    (g) CHOICE OF LAW. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California without giving effect to principles of conflicts of law.

12. ARBITRATION.

    (a) Any disputes or claims arising out of or concerning the Executive's
employment or termination by the Company, whether arising under theories of
liability or damages based upon contract, tort or statute, will be determined
exclusively by arbitration before a single arbitrator in accordance with the
employment arbitration rules of the American Arbitration Association, except as
modified by this Agreement. The arbitrator's decision will be final and binding
on both parties. Judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction. In recognition of the fact that
resolution of any disputes or claims in the courts is rarely timely or cost
effective for either party, the Company and the Executive enter this mutual
agreement to arbitrate in order to gain the benefits of a speedy, impartial and
cost-effective dispute resolution procedure.

    (b) Any arbitration will be held in the Executive's place of employment with
the Company. The arbitrator must be an attorney with substantial experience in
employment matters, selected by the parties alternately striking names from a
list of five such persons provided by the American Arbitration Association (AAA)
office located nearest to the place of employment, following a request by the
party seeking arbitration for a list of five such attorneys with substantial
professional experience in employment matters. If either party fails to strike
names from the list, the arbitrator will be selected from the list by the other
party.

    (c) Each party will have the right to take the deposition of one individual
and any expert witness designated by the other party. Each party will also have
the right to propound requests for production of documents to any party and the
right to subpoena documents and witnesses for the arbitration. Additional
discovery may be made only where the arbitrator selected so orders upon a
showing of substantial need. The arbitrator will have the authority to entertain
a motion to dismiss and/or a motion for summary judgment by any party and will
apply the standards governing such motions under the Federal Rules of Civil
Procedure.

    (d) The Company and the Executive agree that they will attempt, and they
intend that they and the arbitrator should use their best efforts in that
attempt, to conclude the arbitration proceeding and have a final decision from
the arbitrator within 120 days from the date of selection of the arbitrator;
PROVIDED, HOWEVER, that the arbitrator will be entitled to extend such 120-day
period for one additional 120-day period. The arbitrator will deliver a written
award with respect to the dispute to each of the parties, who must promptly act
in accordance therewith.

    (e) The Company will pay any and all reasonable fees and expenses incurred
by the Executive in seeking to obtain or enforce any rights or benefits provided
by this Agreement, including all reasonable attorneys' and experts' fees and
expenses, accountants' fees and expenses, and court costs (if any) that may be
incurred by the Executive in pursuing a claim for payment of compensation or
benefits or other right or entitlement under this Agreement, PROVIDED that the
Executive is successful as to at least part of the disputed claim by reason of
litigation, arbitration or settlement.

    (f)  In a contractual claim under this Agreement, the arbitrator must act in
accordance with the terms and provisions of this Agreement and applicable legal
principles and will have no authority to add, delete or modify any term or
provision of this Agreement.

10

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
the date it is last executed below by either party.


 
 
/s/ RICHARD RODSTEIN   

--------------------------------------------------------------------------------

Richard Rodstein
 
 
K2 INC.
 
 
By:
 
/s/ JOHN J. RANGEL   

--------------------------------------------------------------------------------

John J. Rangel
Senior Vice President-Finance

11

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
W I T N E S S E T H
A G R E E M E N T
